DONIELSON, Judge
(dissenting).
I respectfully dissent. I do not believe the trial court erred in overruling the defendant’s motion to suppress his inculpato-ry statements made at the hospital.
I first take issue with the rendition of the facts as adopted by the majority. The majority in the present case concluded that Officer Houghton was allied with his fellow police officers. I find no support for this conclusion. The record clearly reveals that Officer Houghton was not a sworn policeman. He had received no training in a police academy. He was not trained in the giving of Miranda warnings and at no time carried a card containing the Miranda warnings. Officer Houghton was authorized to issue citations only for purposes of animal control and nothing else. As an animal control officer, Officer Houghton was not involved in any police activities regarding the investigations of crimes. The vehicle which Officer Houghton is provided contains a one citizen band radio and has no capability to scan any police calls. Any calls regarding animal control are dispatched not from the Des Moines police station, but from the animal shelter at 1700 S.E. 30th in Des Moines.
The record in the present case clearly reveals that Officer Houghton was dispatched to Broadlawns General Hospital to investigate a dog bite case. There is no evidence in the record to show that Officer Houghton knew about defendant’s arrest prior to the time he approached the defendant in his room when he saw two police officers standing outside the defendant’s *800room. There is no evidence that Officer Houghton was ever informed about the reasons why the police were outside the defendant’s room or that the defendant was a suspect in a robbery.
The majority also makes much of the fact that Officer Houghton did not follow exactly in order a series of questions which are to be asked in a standard dog bite case. Officer Houghton, at the suppression hearing and again at trial, testified that there is no specific manner in which the animal control officer is required to ask questions. Rather, Officer Houghton testified that it is generally up to each individual animal control officer as to how to gather the information required to be obtained.
I also believe it is important to note that nowhere in Officer Houghton’s report was there any mention of the defendant’s statement that he had been involved in the robbery. Officer Houghton made no mention of defendant’s statement to the police officers who were standing just outside defendant’s door. Nor was Officer Houghton ever questioned by any police officer or detectives subsequent to the interview with the defendant. The first time Officer Houghton was ever questioned concerning the defendant’s statement occurred when he was contacted by the assistant county attorney over one month after Officer Houghton had talked with the defendant concerning his dog bite.
The majority, in its attempt to forge Officer Houghton into an alliance with the police, cites for support the recent case of State v. Nelsen, 390 N.W.2d 589 (Iowa 1986). I find, however, that Nelsen is factually distinct from the present case. In Nelsen, the defendant’s probation officer saw the defendant driving an automobile while her license was under suspension. 390 N.W.2d at 590. The probation officer then wrote a letter to the county attorney advising him of this fact. Id. The State subsequently filed a complaint against the defendant, and a magistrate issued a summons. Id. Several days later, the probation officer contacted the defendant for a scheduled meeting. Id. At the meeting, a lengthy discussion ensued in which the probation officer informed the defendant of his actions and that a complaint and summons would likely be issued. Id. In response, the defendant made some incriminating statements. Id.
The Iowa Supreme Court, in holding that the probation officer was allied with his fellow police officers and that defendant’s statements should have been suppressed, emphasized the nature and role of a probation officer. 390 N.W.2d at 593. The court noted that the probation officer had called the defendant into his office and confronted her about the incident. Id. The court also noted that the probation officer had discussed possible dispositions of the complaint filed against the defendant. Id. The probation officer told the defendant not to violate her probation again. Id. The court additionally noted that because her probation contract required the defendant to tell the truth, such a situation created an atmosphere likely to elicit incriminating evidence. Id.
The facts in the present case are a far cry from those presented in Nelsen. Unlike the probation officer in Nelsen, Officer Houghton did not confront the defendant in order to inquire about an alleged offense. Officer Houghton went to the hospital with no knowledge whatsoever that the defendant may have been involved in a robbery. Moreover, there was no inherent nature of truthfulness that was required, such as in Nelsen. The defendant, who had been given his Miranda rights, was under no obligation to tell Officer Houghton anything other than those incidents relating to the dog bite. Furthermore, once defendant stated his involvement in the robbery, Officer Houghton refrained from questioning the defendant further about the incident, unlike Nelsen, and unlike Maine v. Moulton, 474 U.S. 159, -, 106 S.Ct. 477, 488, 88 L.Ed. 481, 497 (1985), wherein the United States Supreme Court noted that the defendant’s sixth amendment rights were violated as soon as the State’s agent engaged the defendant in conversation about the pending charges. No such claim is made in the present case. I therefore find it difficult to accept the majority’s argument that Officer Houghton was allied *801with the police in seeking to elicit incriminating statements from the defendant.
I also disagree with the majority’s analysis concerning when the defendant’s right to counsel has been attached and invoked. In Moulton, 474 U.S. at -, 106 S.Ct. at 484, 88 L.Ed.2d at 492, the United States Supreme Court, in discussing the sixth amendment context of the right to counsel, stated that “once the right to counsel has attached and been asserted, the State must of course honor it.” I therefore read Moulton as requiring that attaching and asserting the right to counsel is a prerequisite to a claim of a violation of a defendant’s sixth amendment right.
I additionally find the United States Supreme Court holding in Minnesota v. Murphy, 465 U.S. 420, 104 S.Ct. 1136, 79 L.Ed.2d 409 (1984), to be highly persuasive. In Murphy, the Court noted that if the defendant wishes to be afforded the protection of the fifth amendment, he must claim it or he or she will not be considered to have been “compelled” within the meaning of the amendment. 465 U.S. 420, 427, 104 S.Ct. 1136, 1142, 79 L.Ed.2d 409, 419. The Murphy court noted that the United States has never adopted a view that a person must put the government on notice by formally availing himself of the privilege only when he alone is aware of the incriminating nature of the questions asked. Id. at 428, 104 S.Ct. at 1143, 79 L.Ed.2d at 419. The Court additionally noted that the incriminating nature of a question, by itself, does not excuse a failure to assert the privilege. Id. at 428, 104 S.Ct. at 1143, 79 L.Ed.2d at 420. The Murphy court ultimately opined that a person who is “confronted with questions that the government should reasonably expect to elicit incriminating evidence ordinarily must assert the privilege rather than answer if he desires not to incriminate himself.” Id. at 429, 104 S.Ct. at 1143, 79 L.Ed.2d at 420. If the person asserts the privilege, “he may not be required to answer a question if there is some rational basis for believing that it will incriminate him, at least without at that time being assured that neither it nor its fruits may be used against him.... ” Id. If, however, that person chooses to answer, his or her choice will be considered free and voluntary since he or she was free to claim the privilege and would suffer no penalty as a result. Id.
Applying the principles enunciated in Murphy, I first note that at no time did the defendant assert his right to counsel. Though the Court’s holding in Michigan v. Jackson, - U.S. -, -, 106 S.Ct. 1404, 1409, 89 L.Ed.2d 631, 640 (1986), appears to suggest that a defendant’s right to counsel is not dependent upon his or her request, that Court’s holding appears to be limited to those situations where the police initiate interrogations after a defendant’s assertion, at an arraignment or similar proceeding, of his right to counsel. - U.S. at - , 106 S.Ct. at 1410, 89 L.Ed.2d at 642. I do not read Jackson as holding that all police-initiated interrogations are prohibited the moment a defendant’s sixth amendment right to counsel attaches, with or without a request for counsel. To hold otherwise, would completely negate the extensive discussion of waiver in prior sixth amendment cases and render the “knowing and voluntary waiver” requirement meaningless.
Additionally, the facts in the present case do not lead to a finding of custodial interrogation as discussed in Moulton and Jackson. In the present case, the defendant was not being interrogated as to the facts of the alleged robbery, but was being questioned about a dog bite. Officer Houghton did not question the defendant with the intent of eliciting incriminating evidence. Officer Houghton had absolutely no knowledge of why the two policemen were outside the defendant’s door, nor did he have any knowledge that defendant was a suspect. Moreover, the routine questions asked by Officer Houghton about the dog bite most assuredly could not have been perceived by him as likely to elicit incriminating evidence.
I would therefore hold that the defendant failed to assert his right to counsel and that the statement made to Officer Hough-ton should not be suppressed. I would further find that Officer Houghton was in *802no way allied with the police for the purposes as set forth by the majority.